IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 47315

STATE OF IDAHO,                                   )
                                                  )    Filed: August 25, 2020
          Plaintiff-Respondent,                   )
                                                  )    Melanie Gagnepain, Clerk
v.                                                )
                                                  )    THIS IS AN UNPUBLISHED
BENJAMIN JARED JEPHSON,                           )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
          Defendant-Appellant.                    )
                                                  )

          Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
          County. Hon. Steven J. Hippler, District Judge.

          Order denying motion to compel, affirmed.

          Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Jeffery D. Nye, Deputy Attorney
          General, Boise, for respondent.
                    ________________________________________________

BRAILSFORD, Judge
          Benjamin Jared Jephson appeals from the district court’s order denying his motion to
compel based on the court’s conclusion that it lacked jurisdiction to consider the motion. We
affirm.
                                                  I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          In this criminal case, a jury found Jephson guilty of numerous drug-related felonies
including, among other crimes, conspiracy to traffic in heroin and trafficking in heroin. Among
other sentences, the district court sentenced Jephson to a unified term of eighteen years with ten
years determinate for conspiracy to traffic in heroin. Jephson directly appealed the indeterminate
portion of this sentence, and this Court affirmed his judgment of conviction and sentence in an



                                                  1
unpublished opinion issued on March 12, 2019. State v. Jephson, Docket No. 45893 (Ct. App.
Mar. 12, 2019).
       On June 21, 2019, Jephson filed a pro se motion to compel his former defense counsel in
this case to surrender his “work product” compiled during his representation of Jephson.
Jephson sought these materials for purposes of filing a civil petition for post-conviction relief
under the Idaho Uniform Post-Conviction Procedure Act, Idaho Code §§ 19-4901-4911.
Jephson’s defense counsel responded that Jephson’s “court documents” had been and still
remained available online through an account on the defense counsel’s case management
software and that Jephson had an active login for that account.         The district court denied
Jephson’s motion, concluding it lacked jurisdiction and citing State v. Woodbury, 141 Idaho 547,
112 P.3d 835 (Ct. App. 2005), in support. Jephson timely appeals this denial.
                                               II.
                                  STANDARD OF REVIEW
       Whether a court lacks jurisdiction is a question of law over which this Court exercises
free review. State v. McAmis, 156 Idaho 55, 56, 320 P.3d 446, 447 (Ct. App. 2014).
                                               III.
                                          ANALYSIS
       Mindful of this Court’s decision in Woodbury, Jephson appeals the district court’s denial
of his motion to compel. In Woodbury, this Court held:
       A trial court’s jurisdiction over a criminal case is subject to time limitations and
       does not continue forever. In the absence of a statute or rule authorizing action,
       the trial court’s jurisdiction to consider [matters] expires once the judgment
       becomes final, either by expiration of the time for appeal or by affirmance of the
       judgment on appeal.
Woodbury, 141 Idaho at 548, 112 P.3d at 836 (concluding court lacked jurisdiction to consider
motion to withdraw plea); see also McAmis, 156 Idaho at 56, 320 P.3d at 447 (same). Although
this rule’s application most often arises in the context of an untimely motion to withdraw a plea,
it applies in other contexts in which no statute or rule authorizes a trial court to act after a
judgment is final. See, e.g., State v. Doe, 153 Idaho 588, 592, 288 P.3d 805, 809 (2012)
(concluding court lacked jurisdiction to amend final decree in juvenile case to convert formal
sentence of probation into informal adjustment).
       Applying this rule, the district court correctly concluded it lacked jurisdiction to address
Jephson’s motion to compel. The court’s jurisdiction ceased once this Court affirmed Jephson’s
                                                2
judgment and issued a remittitur in his direct appeal on March 29, 2019. See, e.g., Peregrina v.
State, 158 Idaho 948, 951, 354 P.3d 510, 513 (Ct. App. 2015) (noting appeal is final when
appellate court issues remittitur). Jephson, however, did not file his motion to compel until
several weeks later on June 21. Because Jephson’s appeal was final and because no statute or
rule authorized the district court to consider Jephson’s motion to compel, the court lacked
jurisdiction to consider the motion.
       Despite acknowledging the district court’s jurisdictional limitations on appeal, Jephson
argues that “to force defendant to proceed in a post-conviction context without access to his
client case file would offend reason and common sense, as any delay by defense counsel in
producing the papers and documents may, in fact, compromise the statutory and jurisdictional
time constraints for filing an application under the state’s Uniform Post-Conviction Procedure
Act.” Jephson, however, also acknowledges the Uniform Post-Conviction Procedure Act does
not require him to obtain the records from his criminal case as a prerequisite to filing a petition
for post-conviction relief. See, e.g., Sayas v. State, 139 Idaho 957, 960, 88 P.3d 776, 779
(Ct. App. 2003) (“Nothing in the Uniform Post-Conviction Procedure Act requires the petitioner
to obtain the records from his underlying criminal case as a prerequisite to filing a petition.”).
Indeed, the Act places the burden on the State to provide the requisite records in a post-
conviction case if the petitioner fails or is unable to do so. See I.C. § 19-4906(a) (“If the
application is not accompanied by the record of the proceedings challenged therein, the
respondent shall file with its answer the record or portions thereof that are material to the
questions raised in the application.”). Accordingly, we disagree with Jephson’s assertion that the
district court’s well-established jurisdictional limitations “offend reason and common sense” or
otherwise compromise his ability to file a petition for post-conviction relief. To the extent
Jephson had difficulties obtaining his criminal records or his defense counsel’s work product for
purposes of pursuing a post-conviction action, Jephson’s remedies were in that action, not in this
underlying criminal case.
                                               IV.
                                        CONCLUSION
       Because the district court lacked jurisdiction to consider Jephson’s motion to compel his
defense counsel to produce his criminal records, we affirm the court’s order denying that motion.
       Judge GRATTON and Judge LORELLO CONCUR.

                                                3